Title: Notes of Cabinet Decisions, 6 August 1793
From: Jefferson, Thomas
To: 


Aug. 6. The President concurs with Ham. and Kn. in notifying Mr. Hammond what we propose to do as to restitution of the prizes made by the Citoyen Genet &c. or compensation, because says he if you notify it to the party to whom it will give displeasure, we should do it to that also which will feel satisfaction from it.
He said he should have been for calling Congress himself, but he found the other gentlemen were against it.
